FILED
                            NOT FOR PUBLICATION                             JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIGUEL MOREIRA-ALFARO,                           No. 08-16401

               Petitioner - Appellant,           D.C. No. 3:06-CV-04416-PJH

  v.
                                                 MEMORANDUM *
ROBERT L. AYERS, Jr.,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Miguel Moreira-Alfaro appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253.1 We review de novo the district court’s denial

of Moreira-Alfaro’s federal habeas petition, see Doody v. Schriro, 596 F.3d 620,

634 (9th Cir. 2010) (en banc), and we affirm.

      The state court did not unreasonably conclude that “some evidence”

supports the California Board of Parole Hearings’ 2005 decision to deny Moreira-

Alfaro parol. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d
546, 563 (9th Cir. 2010) (en banc).

      We reject the State’s argument that Moreira-Alfaro does not have a due

process liberty interest in parole. See Hayward, 603 F.3d at 561-63.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the
California Board of Parole Hearings’ 2005 decision to deny Moreira-Alfaro parole
violated due process.

                                         2                                  08-16401